
	

115 SRES 642 ATS: Designating the week of September 15 through September 22, 2018, as “National Estuaries Week”. 
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 642
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2018
			Mr. Whitehouse (for himself, Ms. Collins, Ms. Cantwell, Mr. Reed, Mrs. Shaheen, Mr. Carper, Ms. Harris, Mr. Murphy, Ms. Hassan, Mrs. Feinstein, Mr. Portman, Mr. Nelson, Mr. Wyden, Mr. Markey, Mr. Booker, Mr. Blumenthal, Mr. Warner, Mr. Coons, Mr. Van Hollen, Mr. Cassidy, Mr. Menendez, Mr. Merkley, Mr. King, Ms. Hirono, Mr. Cardin, Mr. Peters, and Ms. Baldwin) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		October 4, 2018Committee discharged; considered and agreed to with an amended preambleRESOLUTION
		Designating the week of September 15 through September 22, 2018, as  National Estuaries Week.

	
	
 Whereas estuary regions cover only 13 percent of land area in the continental United States but contain nearly 43 percent of the population, 40 percent of jobs, and nearly 50 percent of the economic output of the United States;
 Whereas the commercial and recreational fishing industries support over 1,600,000 jobs in the United States;
 Whereas in 2016— (1)commercial fish landings in the United States were valued at $5,300,000,000;
 (2)9,600,000 recreational anglers took nearly 63,000,000 saltwater fishing trips; and (3)consumers in the United States spent $93,200,000,000 on fishery products;
 Whereas estuaries provide vital habitats for— (1)countless species of fish and wildlife, including more than 68 percent of the commercial fish catch in the United States by value and 80 percent of the recreational fish catch in the United States by weight; and
 (2)many species that are listed as threatened or endangered species;
 Whereas estuaries provide critical ecosystem services that protect human health and public safety, including through water filtration, flood control, shoreline stabilization, erosion prevention, and the protection of coastal communities during hurricanes, storms, and other extreme weather events;
 Whereas by the 1980s the United States had already lost more than 50 percent of the wetlands that existed in the original 13 colonies;
 Whereas some bays in the United States that were once filled with fish and oysters have become dead zones filled with excess nutrients, chemical waste, and marine debris;
 Whereas harmful algal blooms are hurting fish, wildlife, and human health, and are causing serious ecological and economic harm to some estuaries;
 Whereas changes in sea level can affect estuarine water quality and estuarine habitats;
 Whereas section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330) (commonly known as the Clean Water Act) authorizes the development of comprehensive conservation and management plans to ensure that the designated uses of estuaries are protected and to restore and maintain—
 (1)the chemical, physical, and biological integrity of estuaries;
 (2)water quality; (3)a balanced indigenous population of shellfish, fish, and wildlife; and
 (4)recreational activities in estuaries; Whereas the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) provides that the policy of the United States is to preserve, protect, develop, and, if possible, restore or enhance the resources of the coastal zone of the United States, including estuaries, for current and future generations;
 Whereas 27 coastal and Great Lakes States and territories of the United States operate or contain a National Estuary Program or a National Estuarine Research Reserve;
 Whereas scientific study leads to a better understanding of the benefits of estuaries to human and ecological communities;
 Whereas the Federal Government, State, local, and Tribal governments, national and community organizations, and individuals work together to effectively manage the estuaries of the United States;
 Whereas estuary restoration efforts restore natural infrastructure in local communities in a cost-effective manner, helping to create jobs and reestablish the natural functions of estuaries that yield countless benefits; and
 Whereas the week of September 15 through September 22, 2018, is recognized as National Estuaries Week to increase awareness among all people of the United States, including Federal Government and State, local, and Tribal government officials, about the importance of healthy estuaries and the need to protect and restore estuaries: Now, therefore, be it
 That the Senate— (1)designates the week of September 15 through September 22, 2018, as National Estuaries Week;
 (2)supports the goals and ideals of National Estuaries Week; (3)acknowledges the importance of estuaries to sustaining employment in the United States and the economic well-being and prosperity of the United States;
 (4)recognizes that persistent threats undermine the health of estuaries; (5)applauds the work of national and community organizations and public partners that promote public awareness, understanding, protection, and restoration of estuaries;
 (6)supports the scientific study, preservation, protection, and restoration of estuaries; and
 (7)expresses the intent of the Senate to continue working to understand, protect, and restore the estuaries of the United States.
